By the Court.
The term “ next of kin,” (in regard to the remedy,) means those to whom, under the statute of distributions, the personal estate of the deceased would pass.
The action is properly brought against the infants where the amount of the estate belonging to them has been paid over to the general guardian. In such a case, the judgment should direct the money to be paid out of the funds in the hands of the guardian.
Mere delay in foreclosing a mortgage, without any request or notice to foreclose, and where the interest has been paid, is not enough to charge upon the mortgagees the consequences of a fall in the value of the property.
The sale by the widow, of her interest in the estate, left *419her liable for the amount of the personal estate received by her assignee, to the same extent as if received by herself.
[New York General Term,
May 6, 1861.
No judgment should be rendered against the defendant Richard H. Hinman, and the same must be so far modified as to omit any recovery against him.
Judgment modified so as to strike out any recovery against Richard H. Hinman, and to direct the recovery against the infants to be paid out of the moneys in the hands of their guardian.
Clerke, Gould and Ingraham, Justices.]